  Case 2:20-cv-00119-JRG Document 8 Filed 05/20/20 Page 1 of 3 PageID #: 107



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


FUNDAMENTAL INNOVATION
SYSTEMS INTERNATIONAL LLC,

                    Plaintiff,                    Civil Action No. 20-cv-00119-JRG

          vs.

ONEPLUS TECHNOLOGY (SHENZHEN)                     JURY TRIAL DEMANDED
CO., LTD. and ONEPLUS MOBILE
COMMUNICATIONS (GUANGDONG)
CO., LTD.,

                    Defendants.


                                   NOTICE OF APPEARANCE


          Notice is hereby given that the undersigned attorney, Brian P. Biddinger, enters his

appearance in this matter as counsel for Plaintiff, Fundamental Innovation Systems International

LLC for the purpose of receiving notices and orders from the Court.



Dated: May 20, 2020                              /s/ Brian P. Biddinger
                                                 J. Mark Mann
                                                 State Bar No. 12926150
                                                 mark@themannfirm.com
                                                 Mann Tindel Thompson
                                                 300 W Main Street
                                                 Henderson, TX 75652
                                                 Tel: (903) 657-8540

                                                 Edward J. DeFranco (admitted pro hac vice)
                                                 eddefranco@quinnemanuel.com
                                                 Brian P. Biddinger (admitted in this District)
                                                 NY Bar No. 4479382
                                                 brianbiddinger@quinnemanuel.com
                                                 Joseph Milowic III (admitted pro hac vice)
                                                 NY Bar No. 4622221




06904-00001/12150283.1
Case 2:20-cv-00119-JRG Document 8 Filed 05/20/20 Page 2 of 3 PageID #: 108



                                   josephmilowic@quinnemanuel.com
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN LLP
                                   51 Madison Avenue, 22nd Floor
                                   New York, NY 10010
                                   Tel. (212) 849-7000
                                   Fax (212) 849-7100

                                   Kevin P.B. Johnson (admitted in this District)
                                   CA Bar No. 177129
                                   kevinjohnson@quinnemanuel.com
                                   QUINN EMANUEL URQUHART &
                                   SULLIVAN LLP
                                   555 Twin Dolphin Drive, 5th Floor
                                   Redwood Shores, CA 94065
                                   Tel. (650) 801-5000
                                   Fax (650) 801-5100

                                   Attorneys for Plaintiff Fundamental Innovation
                                   Systems International LLC




                                 -2-
 Case 2:20-cv-00119-JRG Document 8 Filed 05/20/20 Page 3 of 3 PageID #: 109




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via CM/ECF on this 20th day of
May, 2020.



                                                   /s/ Brian P. Biddinger
                                                   Brian P. Biddinger




                                           -3-
